Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019 and 05/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 16 reads “wherein one end of the electric actuator is mechanically coupled to first end the brake pedal…” while it should read, “wherein one end of the electric actuator is mechanically coupled to a first end of the brake pedal”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Claim 13 reads “point cloud data received by at least one senor.”, while it should read, “point cloud data received by at least one sensor.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (U.S. Publication No. 20150346724).
Regarding claim 1:
Jones teaches:
A drive-by-wire system for an autonomous vehicle, comprising: an auto-steering apparatus with integrated spur gears; ("Referring to FIG. 1, the steering wheel 104 can be in data communication with a steering controller 122. The steering controller 122 can translate movement of the steering wheel 104 into steering commands and transmits the steering commands to a steering actuator 136 (e.g. a motor that drives a rack and pinion steering arrangement)." [0012]; here it shows a rack and pinion steering arrangement which by definition would include integrated spur gears.)
an auto-braking apparatus with an electric actuator; ("The environmental threat module 148 can provide the braking information to the processor 142, which can in turn send control signals to the speed controller 124 that actuate the brake actuator to slow the vehicle in block 212. The processor 142 and speed controller 124 can send command signals to the feedback motor 114 of the brake pedal 108 to provide an indication of the actuation of the brake actuator 132 to the operator." [0025]; here it shows a brake pedal that can be automatically controller by an electric brake actuator.)
an auto-acceleration apparatus; ("Similarly, the throttle pedal 106 and/or brake pedal 108 can be connected to a speed controller 124. The speed controller 124 can translate positions of the throttle pedal 106 and brake pedal 108 into vehicle speed commands and can transmit the vehicle speed commands to a throttle actuator 134 (e.g., a linear actuator driven throttle body) and a brake actuator 132 (e.g., an actuator driven brake master cylinder), respectively." [0012]; here it also shows a throttle body that can be automatically controlled.)
at least one sensor; ("The vehicle dynamics module 146 can receive inputs from the steering wheel 104 (e.g., a rotational position of the steering wheel 104), the throttle pedal 106 (e.g., a position of the throttle pedal 106), and the brake pedal 108 (e.g., a position of the brake pedal 108). The vehicle dynamics module 146 can also receive vehicle speed information from one or more vehicle speed sensors 150 (e.g., the vehicles speedometer and/or a GPS receiver)." [0016])
at least one programmable logic controller; ("In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer-readable program instructions by utilizing state information of the computer-readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention." [0039])
at least one processor; ("The vehicle 100 can also include a vehicle automation module 140. The vehicle automation module 140 can include a processor 142 and a memory 144." [0015])
and at least one memory unit communicatively coupled with the at least one programmable logic controller and the at least one processor having instructions stored thereon, when executed cause at least one programmable logic controller and the at least one processor to: ("The computer-readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer-readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer-readable storage medium includes the following: a portable 
actuate, through one of the at least one programmable logic controller at least one of the auto-steering apparatus, the auto-braking apparatus or the auto-acceleration apparatus, ("In the various embodiments described herein, the control inputs can be “drive by wire,” meaning the control inputs are not mechanically connected to the controls. Rather, the control inputs 102 communicate signals that are read by controllers, and the controllers send signals that cause operation of the controls. Referring to FIG. 1, the steering wheel 104 can be in data communication with a steering controller 122. The steering controller 122 can translate movement of the steering wheel 104 into steering commands and transmits the steering commands to a steering actuator 136 (e.g. a motor that drives a rack and pinion steering arrangement). Similarly, the throttle pedal 106 and/or brake pedal 108 can be connected to a speed controller 124. The speed controller 124 can translate positions of the throttle pedal 106 and brake pedal 108 into vehicle speed commands and can transmit the vehicle speed commands to a throttle actuator 134 (e.g., a linear actuator driven throttle body) and a brake 
wherein the actuation causing at least one of: change a position of the autonomous vehicle from a first position to a second position, change a direction of the orientation of the autonomous vehicle from a first direction of orientation to a second direction of orientation, or change a speed of movement of the autonomous vehicle. ("The environmental threat module 148 can incorporate the map data and the data from the vision sensors 156, and/or the wireless communication data 160 to determine inputs to the steering wheel 104, the throttle pedal 106, and/or the brake pedal 108 of the subject vehicle 404 to safely steer the vehicle from the lane 410 of the first road 406 into the lane 412 of the perpendicular road 408." [0024]; here it shows that the actuation causes a change of position of the autonomous vehicle from a first lane to a second.)

Regarding claim 2:
Jones teaches all of the limitations of claim 1.
Jones further teaches:
The system of claim 1, wherein the auto-steering apparatus with integrated spur gears, comprises, a connecting rod with a spur gear operatively coupled to an electric power steering (EPS) motor through at least one spur gear. ("Referring to FIG. 1, the steering wheel 104 can be in data communication with a steering controller 122. The steering controller 122 can translate movement of the steering wheel 104 into steering commands and transmits the 

Regarding claim 3:
Jones teaches all of the limitations of claim 1. 
Jones further teaches:
The system of claim 1, wherein the change in direction of orientation of the autonomous vehicle is caused as a result of change in angle of rotation of steering wheel associated with the auto-steering apparatus. ("For example, in the gentle bend section 312 of the road 300, the steering wheel 104 may need to be turned clockwise by a small degree to stay between the center lane line 310 and the edge line 316. As the subject vehicle 302 approaches the sharper bend 314 in the road 300, the brake pedal 108 may need to be depressed to slow the vehicle and the steering wheel 104 may need to be turned further to the right to stay in the lane 306. In an autonomous mode of operation, the above described inputs to the steering wheel 104 and the brake pedal 108 can be performed automatically by the processor 142." [0022]; here it shows a change in the angle of rotation of the steering wheel by the auto-steering apparatus that changes the direction of orientation of the autonomous vehicle along the path.)

Regarding claim 5:
Jones teaches all of the limitations of claim 2.
Jones further teaches:
The system of claim 2, wherein the EPS motor is communicatively coupled to the at least one programmable logic controller to operate the EPS motor through electric signals. ("Rather, the control inputs 102 communicate signals that are read by controllers, and the controllers send signals that cause operation of the controls. Referring to FIG. 1, the steering wheel 104 can be in data communication with a steering controller 122. The steering controller 122 can translate movement of the steering wheel 104 into steering commands and transmits the steering commands to a steering actuator 136 (e.g. a motor that drives a rack and pinion steering arrangement)." [0012]; here it shows that the controllers, which are described as logic controllers in [0039] send signals to a motor that controls the actuation of the steering.)

Regarding claim 14:
Jones teaches:
A computer implemented method for integrated auto-steering, auto-braking and auto-acceleration mechanism in an autonomous vehicle, comprising; receiving, at a master controller, one or more position and orientation data of the autonomous vehicle; ("The environmental threat module 148 can receive inputs from various systems and/or sensors on board the vehicle to identify nearby threats to safe operation of the vehicle 100. For example, various embodiments of the environmental threat module 148 can receive position information from a location detection sensor and/or system 154 (e.g., a GPS receiver, an inertial guidance system, and/or a dead reckoning system). Various embodiments of the environmental threat module 148 can also receive inputs from one or more vision sensors 156 (e.g., visible light 
receiving, at a master controller, one or more way points to determine trajectory of the autonomous vehicle; ("The environmental threat module 148 can analyze the various received data and/or information to identify travel path (e.g., edges of a road and/or lane and boundaries of intersections), objects (e.g., cars, pedestrians, debris), and/or barriers (e.g., K rails, traffic cones, etc.) that may intrude on the vehicle's path of travel." [0017]; here it shows that a trajectory of the vehicle can be determined.)
and based on the determined trajectory, sending instructions by the master controller, through at least one programmable logic controller, to at least one of: auto-steering apparatus of the autonomous vehicle, causing the steering wheel to rotate towards a direction, by an angle, determined by the master controller, auto-braking apparatus of the autonomous vehicle, causing the autonomous vehicle to either slowdown the speed of the autonomous vehicle or stop the autonomous vehicle, or auto-acceleration apparatus of the autonomous vehicle, causing either acceleration or deceleration of the autonomous vehicle through an accelerator pedal interface. ("The environmental threat module 148 can provide to the processor 142, a range of control inputs to the steering wheel 104, the throttle pedal 106, and the brake pedal 108 that will likely avoid the identified objects and/or barriers and/or maintain the vehicle 100 on the identified travel path." [0017]; here it shows that the threat module provides instructions to a processor to control at least one of steering, throttle, and a brake pedal.)
Regarding claim 15:
Jones teaches all of the limitations of claim 14:
Jones further teaches:
The computer implemented method of claim 14, the rotation of the steering wheel is caused by sending instructions from a master controller to a motor controller, through the at least one programmable logic controller, for operating a steering shaft through a steering motor operatively coupled using integrated spur gear. ("The steering controller 122 can translate movement of the steering wheel 104 into steering commands and transmits the steering commands to a steering actuator 136 (e.g. a motor that drives a rack and pinion steering arrangement)." [0012])

Regarding claim 16:
Jones teaches all of the limitations of claim 14.
Jones further teaches:
The computer implemented method of claim 14, wherein the slowdown or stopping of the autonomous vehicle is caused, by sending one or more instructions from the master controller to the motor controller, through the at least one programmable logic controller, for operating brake pedal through a brake actuator operatively coupled with the brake pedal. ("The environmental threat module 148 can provide the braking information to the processor 142, which can in turn send control signals to the speed controller 124 that actuate the brake actuator to slow the vehicle in block 212. The processor 142 and speed controller 124 can send 

Regarding claim 17:
Jones teaches all of the limitations of claim 14.
Jones further teaches:
The computer implemented method of claim 14, wherein the rotation of the steering wheel, further causing the autonomous vehicle to change the direction of movement, when the autonomous vehicle is in motion. ("The environmental threat module 148 can incorporate the map data and the data from the vision sensors 156, and/or the wireless communication data 160 to determine inputs to the steering wheel 104, the throttle pedal 106, and/or the brake pedal 108 of the subject vehicle 404 to safely steer the vehicle from the lane 410 of the first road 406 into the lane 412 of the perpendicular road 408." [0024]; here it shows that the actuation of the steering wheel causes a change of direction of movement of the autonomous vehicle from a first lane to a second.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Publication No. 20150346724) in view of Kuroumaru (U.S. Publication No. 20070272471).
Regarding claim 4:
Jones teaches all of the limitations of claim 2. Jones does not teach that a connecting rod with a spur gear is coupled to steering shaft using a pair of universal joints. 
Kuroumaru further teaches:
wherein the connecting rod with a spur gear is coupled to steering shaft using a pair of universal joints ("the steering shaft 3 is equipped with a universal joint (not shown) at the lower end thereof, and connected to a rack-and-pinion steering mechanism, for example, via the universal joint. The large gear 30 is a spur gear and is rotatable accommodated in the first housing 1 and the second housing 2 so as to be meshed in parallel with a small gear 40 serving 
Jones and Kuroumaru are analogous art because they are in the same field of art, drive-by-wire systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system taught by Jones to include the hardware and functionality of the system as taught by Kuroumaru in order for a connecting rod with a spur gear to be coupled to a steering shaft using a pair of universal joints. The teaching suggestion/motivation to combine is that by doing this, it will allow for a smoother steering function. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Publication No. 20150346724) in view of Pilz (U.S. Publication No. 20040040400).
Regarding claim 6:
Jones teaches:
an auto-braking apparatus comprises: at least one programmable logic controller; (In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer-readable program instructions by utilizing state information of the computer-readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention. [0039])
and an electric actuator, configured to receive one or more electric signals from the at least one programmable logic controller, ("the throttle pedal 106 and/or brake pedal 108 can be 
wherein, based on the received one or more signals, the electric actuator causes at least one of: pushing the brake pad coupled to the brake pedal in a first direction, causing the brake of the autonomous vehicle to engage, or pulling the brake pad coupled to the brake pedal in a direction opposite to the first direction, causing the brake of the autonomous vehicle to disengage. ("the processor 142 and the speed controller 124 can send command signals to the feedback motors 112 and 114 of the throttle pedal 106 and brake pedal 108, respectively, to communicate to the vehicle operator the inputs being sent to the brake actuator 132 and throttle actuator 134 by the processor. In such autonomous mode, the vehicle operator may turn the steering wheel 104 clockwise as the subject vehicle 302 approaches the oncoming vehicle 304 to shift the subject vehicle 302 toward the right edge line 316 of the road 300 (to provide additional spacing from the oncoming car 304), for example. Referring to FIG. 2B, in block 212, the processor 142 is providing the autonomous commands to the steering controller 122 and the speed controller 124 to steer the vehicle (via the steering actuator 136) and control the speed of the vehicle (via the brake actuator 132 and the throttle actuator 134). In block 214, the processor 142 can determine that the operator has provided control inputs that modify the autonomous operation commands." [0022]; here it shows that the electric actuator 
Jones does not explicitly teach that the auto-braking apparatus contains all of the piston rod, brake pedal, support claim, etc., nor the specific arrangement of these components, however,
Pilz teaches:
wherein the auto-braking apparatus, comprises: a brake cylinder; a piston rod mechanically coupled to the brake cylinder, a brake pedal mechanically coupled to the brake pedal; ("comprises a driving pressure cylinder having a piston rod that is mounted on the respective pedal on the instructor's side, a driven pressure cylinder having a piston rod as pressure cylinder means being connected to the corresponding pedal on the driver's side" [0004])
wherein one end of the electric actuator is mechanically coupled to first end the brake pedal using a support clamp and another end of the electric actuator is mechanically coupled to second end of the brake pedal using a pivot pin, ("The first pedal set 90.5 on the driver's side comprises as usually an accelerator pedal 95, a brake pedal 94 and a clutch pedal 93, an actuator 10 according to FIG. 2, the catch 15 thereof is engaged in a pedal lever 93.1 of the pedal 93, an additional actuator 30 which is shown if FIG. 3 in more detail, a chain 41 thereof is on one of it ends fixed to a pedal lever 94.1 of the pedal 94, for instance, using a clamp or a bracket, and an additional actuator 10.1 having the same configuration as the actuator 10 in FIG. 2 and having a catch 15.1 which is engaged in a pedal lever 95.1 of the pedal 95." [0102]; here it shows the actuator is coupled to the brake pedal.)
Jones and Pilz are analogous art because they are in the same field of art, driver assist systems. It would have been obvious to one of ordinary skill in the art to modify the auto-braking 

Regarding claim 7:
Jones in view of Pilz teaches all of the limitations of claim 6.
Jones further teaches:
wherein the engage of the brake may cause the autonomous vehicle to either slowdown or stop. (The environmental threat module 148 can provide the braking information to the processor 142, which can in turn send control signals to the speed controller 124 that actuate the brake actuator to slow the vehicle in block 212. The processor 142 and speed controller 124 can send command signals to the feedback motor 114 of the brake pedal 108 to provide an indication of the actuation of the brake actuator 132 to the operator. [0025])

Regarding claim 8:
Jones in view of Pilz teaches all of the limitations of claim 6.
Pilz further teaches:
wherein the first end of the brake pedal is positioned in a direction opposite to the brake piston. (Figure 7 shows that the first end of the brake pedal extends in a direction opposite to the brake piston.)
Jones and Pilz are analogous art because they are in the same field of art, driver assist systems. It would have been obvious to one of ordinary skill in the art to modify the auto-braking apparatus of Jones to include the functionality and hardware of Pilz in order for the first end of the brake pedal to be positioned in a direction opposite to the brake piston. The teaching suggestion/motivation to combine is that by doing this it would increase the reliability of the system and help prevent faults occurring in braking. 

Regarding claim 9:
Jones in view of Pilz teaches all of the limitations of claim 6.
Pilz further teaches:
wherein first direction of movement of the brake pad is in the direction opposite to the brake cylinder (Figure 7 also shows that the brake pedal 94.2 is connected to the piston rod via a chain 41.2.)
Jones and Pilz are analogous art because they are in the same field of art, driver assist systems. It would have been obvious to one of ordinary skill in the art to modify the auto-braking apparatus of Jones to include the functionality and hardware of Pilz in order for the second end of the brake pedal to be mechanically coupled to the brake piston. The teaching suggestion/motivation to combine is that by doing this it would increase the reliability of the system and help prevent faults occurring in braking. 
Regarding claim 10:
Jones in view of Pilz teaches all of the limitations of claim 6. 
Pilz further teaches:
wherein first direction of movement of the brake pad is in the direction opposite to the brake cylinder. ("When subsequently the operation of the pedal on the passenger's side is taken back, also the hydraulic pressure in the pressure cylinder 11 decreases and the catch cylinder 17 together with the catch 15 is shifted or moved in the opposite direction," [0081]; here it shows that the direction of movement of the brake pedal (equal to the direction of movement of the brake pad) is in the direction opposite to the brake cylinder.)
Jones and Pilz are analogous art because they are in the same field of art, driver assist systems. It would have been obvious to one of ordinary skill in the art to modify the auto-braking apparatus of Jones to include the functionality and hardware of Pilz in order for the first direction of movement of the brake pad to be in the direction opposite to the brake cylinder. The teaching suggestion/motivation to combine is that by doing this it would increase the reliability of the system and help prevent faults occurring in braking. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. Publication No. 20150346724) in view of Kuroumaru (U.S. Publication No. 20070272471). 
Regarding claim 11:
Jones teaches:
An auto-steering apparatus with integrated spur gears, a steering wheel; an electric power steering (EPS) motor with a spur gear; (“The steering controller 122 can translate movement of 
at least one sensor; (The vehicle dynamics module 146 can receive inputs from the steering wheel 104 (e.g., a rotational position of the steering wheel 104), the throttle pedal 106 (e.g., a position of the throttle pedal 106), and the brake pedal 108 (e.g., a position of the brake pedal 108). The vehicle dynamics module 146 can also receive vehicle speed information from one or more vehicle speed sensors 150 (e.g., the vehicles speedometer and/or a GPS receiver). [0016])
and at least one programmable logic controller, ("In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field-programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer-readable program instructions by utilizing state information of the computer-readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention." [0039])
wherein the EPS motor is configured to receive one or more signals from the at least one programmable logic controller, causing the steering wheel to rotate in a first rotational direction or a direction opposite to the first rotational direction, further causing change in angle of orientation of the steering wheel. ("For example, in the gentle bend section 312 of the road 300, the steering wheel 104 may need to be turned clockwise by a small degree to stay between the center lane line 310 and the edge line 316. As the subject vehicle 302 approaches 
Jones does not explicitly teach however,
Kuroumaru teaches:
a steering shaft; a pair of universal joints; ("The steering shaft 3 is connected to a column shaft 32 equipped with a steering wheel 33 on the upper side thereof via a torsion bar 31 made of an elastic material and fitted in and secured to the steering shaft 3. In addition, the steering shaft 3 is equipped with a universal joint (not shown) at the lower end thereof, and connected to a rack-and-pinion steering mechanism, for example, via the universal joint. The large gear 30 is a spur gear and is rotatably accommodated in the first housing 1 and the second housing 2 so as to be meshed in parallel with a small gear 40 serving as a spur gear mounted on the output shaft 4 of a motor 41 and so that the output shaft 4 is nearly parallel with the steering shaft 3." [0060]; here it shows a steering shaft and universal joints.)
a connecting rod integrated with a spur gear operatively coupled with the steering shaft and the EPS motor; (Figure 1 shows a torsion bar 31 that connects the steering shaft 3 with spur gear 40 and motor 41.)
wherein the connecting rod is mechanically coupled to the steering shaft at one end and to a tie rod at another end through the pair of universal joints, ("the steering shaft 3 is equipped with a universal joint (not shown) at the lower end thereof, and connected to a rack-and-pinion steering mechanism, for example, via the universal joint. The large gear 30 is a spur gear and is rotatably accommodated in the first housing 1 and the second housing 2 so as to be meshed in parallel with a small gear 40 serving as a spur gear mounted on the output shaft 4 of a motor 41 and so that the output shaft 4 is nearly parallel with the steering shaft 3."[0060]; here it shows that the steering shaft is mechanically coupled to the torsion bar at one end and a rack and pinion mechanism at the other end which would include the tie rod.)
wherein the spur gear associated with the connecting rod is operatively coupled to the spur gear associated with the EPS motor, ("the steering shaft 3 is equipped with a universal joint (not shown) at the lower end thereof, and connected to a rack-and-pinion steering mechanism, for example, via the universal joint. The large gear 30 is a spur gear and is rotatably accommodated in the first housing 1 and the second housing 2 so as to be meshed in parallel with a small gear 40 serving as a spur gear mounted on the output shaft 4 of a motor 41 and so that the output shaft 4 is nearly parallel with the steering shaft 3." [0060]; here and in figure 1 it shows that the rack and pinion system is operatively coupled to the spur gear associated with the output shaft of the motor.)
Jones and Kuroumaru are analogous art because they are in the same field of art, drive-by-wire systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the auto-steering apparatus as taught by Jones to include the functionality and hardware as taught by Kuroumaru in order for the auto-steering apparatus to include: a 

Regarding claim 12:
Jones in view of Kuroumaru teach all of the limitations of claim 11.
Jones further teaches:
wherein angle of orientation of the steering wheel is determined through the at least one sensor. ("The vehicle dynamics module 146 can receive inputs from the steering wheel 104 (e.g., a rotational position of the steering wheel 104)," [0016]; here it shows that the rotational position of the steering wheel can be monitored by the vehicle dynamics module.)

Regarding claim 13:
Jones in view of Kuroumaru teach all of the limitations of claim 11.
Jones further teaches:
wherein, number of rotations in the EPS motor is determined by the at least one programmable logic controller, based on at least one of: data received by the at least one sensor or point cloud data received by at least one senor. ("The environmental threat module 148 can incorporate the mapped data and the data from the vision sensors 156 to determine inputs to the steering wheel 104, the throttle pedal 106, and the brake pedal 108 of the subject vehicle 302 that maintain the subject vehicle 302 in its lane 306. For example, in the gentle bend section 312 of the road 300, the steering wheel 104 may need to be turned clockwise by a small degree to stay between the center lane line 310 and the edge line 316. As the subject vehicle 302 approaches the sharper bend 314 in the road 300, the brake pedal 108 may need to be depressed to slow the vehicle and the steering wheel 104 may need to be turned further to the right to stay in the lane 306. In an autonomous mode of operation, the above described inputs to the steering wheel 104 and the brake pedal 108 can be performed automatically by the processor 142. The processor 142 and the steering controller 122 can send command signals to the feedback motor 110 of the steering wheel 104 to indicate to the vehicle operator the steering inputs being sent to the steering actuator 136 by the processor." [0022]; here it shows that based on sensor data received, the processor can send signals to the feedback motor controlling the number of rotations.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664